Title: To James Madison from Robert R. Livingston, 16 November 1805
From: Livingston, Robert R.
To: Madison, James


          
            Dear Sir
            Baltimore 16h. Novr 1805
          
          Mr ⟨F⟩; Skipwith may probably have brought letters for me. If so I shall deem it a favor to have them sent to me at Philadelphia where I shall remain till the 23d. of this month. I saw here the new order of council relative to colonial commerce. It led me to reflect upon what you observed with respect to Russia but not only Russia but Sweden Austria & Germany are deeply interested in a change of this system since while it lasts England will engross the whole west India trade & sell at her own price & as the articles we purchase from those powers are paid in colonial produce they must be doubly injured by our being driven from this markets—prusia must be sensibly affected as she disposes of an immense quantity of linnen by this means & her merchants are our factors to a considerable extent.
          It appears to me therefore that this would be the moment to engage all Europe in compelling England to change her system, & that ministers should not only be sent to Russia but to Austria and Germany. And the object of the embassies should be avowed to france that she may take no umbrage at our fixing on this time for sending them & that her aid may be procured at the diet & wth. prusia. I pray you to be assured of the sincerity of the attachment with which I am Dear Sir respectfully Your most Obt hume Servt
          
            R R Livingston
          
        